Citation Nr: 1336272	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of shrapnel wounds, bilateral hands.  



WITNESSES AT HEARING ON APPEAL

Appellant, daughter



ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.






INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony during a hearing before a Decision Review Officer at the RO in May 2012.  He and his daughter provided testimony during a hearing before the Board in July 2013.  Transcripts of both hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran asserts that he has experienced bilateral hand symptoms, including pain and numbness, since service, where he contends he sustained shrapnel injuries.  The evidence of record demonstrates current diagnoses including osteoarthritis, carpal tunnel syndrome, chondrocalcinosis (CPPD), and peripheral neuropathy.  In addition, the presence of metal fragments has been noted upon X-ray bilaterally.  An opinion as to a nexus between the metal fragments and a currently diagnosed or present hand disability has not been obtained.  

Therefore, the Board finds that a VA examination is necessary to determine whether any currently diagnosed hand disability is etiologically related to service, including his reported shrapnel injuries to his hands.  

The Veteran has also reported that he has continued to receive treatment of his hands at VA facilities.  The Board requests that this opportunity is taken to obtain records of ongoing VA treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records, including records created since September 2011, the last treatment of record, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified doctor to determine whether any current hand disability is related to service.  The claims folder, including any relevant records contained in the Virtual VA system, must be sent to the examiner for review. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hand disability, to include osteoarthritis, carpal tunnel syndrome, CPPD, and peripheral neuropathy, had onset in service or is otherwise related to a disease or injury in service, including the reported shrapnel injuries or the metal fragments shown on X-ray in his hands.  

The examiner should provide a rationale for any opinion that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



